 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BERTHA ANN LONGORIA,                                No. 1:19-cv-00014-GSA
12                        Petitioner,
13            v.                                          ORDER TO STRIKE ORDER
                                                          DENYING APPLICATION TO
14    NANCY A. BERRYHILL, Acting                          PROCEED IN FORMA PAUPERIS
      Commissioner of Social Security,
15

16                        Respondent.                     (Doc. 3)
17

18           On January 7, 2019, the Magistrate Judge assigned to this case issued an order denying

19   Plaintiff’s motion to proceed in forma pauperis. Doc. 3. In the absence of the parties’ consent,

20   the judge lacked jurisdiction to issue a final order in this case.

21           Accordingly, the Court hereby STRIKES the order denying Plaintiff’s application to

22   proceed in forma pauperis (Doc. 3).

23

24
     IT IS SO ORDERED.
25

26       Dated:    January 23, 2019                                  /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
